FILED
                              NOT FOR PUBLICATION                           JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HIEN XUAN CAO,                                   No. 06-73632

               Petitioner,                        Agency No. A074-465-984

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Hien Xuan Cao, a native and citizen of Vietnam, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petition for review.

       In his opening brief, Cao fails to address, and therefore has waived any

challenge to, the BIA’s June 28, 2006, decision denying reopening. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues that are not

specifically raised and argued in a party’s opening brief are waived).

       We lack jurisdiction to review the BIA’s August 4, 2003, order dismissing

Cao’s direct appeal from the immigration judge’s decision because this petition for

review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AP/Research                                2                                  06-73632